Case: 11-60555     Document: 00511941755         Page: 1     Date Filed: 08/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 1, 2012
                                     No. 11-60555
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES C. JONES,

                                                  Plaintiff-Appellant

v.

JANET SMITH; JESSIE STREETER; SONDRA RODGERS,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 3:11-CV-89


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
        James C. Jones, Mississippi prisoner # 34803, seeks leave to proceed in
forma pauperis (IFP) on appeal of the district court’s dismissal of his 42 U.S.C.
§ 1983 action. By moving for leave to proceed IFP, Jones is challenging the
district court’s certification that his appeal is not taken in good faith because it
is frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.
§ 1915(a)(3); FED. R. APP. P. 24(a)(5).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60555    Document: 00511941755      Page: 2    Date Filed: 08/01/2012

                                  No. 11-60555

      Jones vaguely sets forth the standards for receiving leave to proceed IFP
on appeal and argues that this court has jurisdiction to review the district court’s
denial of leave to proceed IFP. While it is not completely clear, Jones appears
to argue that the district court’s written reasons for denying leave to proceed IFP
were insufficient because the district court did not give any reasons beyond those
contained in the order dismissing his complaint. Jones does not raise any
challenge to the district court’s reasons for dismissing his complaint and denying
him leave to proceed IFP.
      In its written explanation for denying Jones leave to proceed IFP on
appeal, the district court referenced the reasons stated in its order dismissing
Jones’s complaint by stating that Jones had “not set forth a rational reason to
call the court’s opinion and judgment into question.” Thus, the district court’s
written reasons were sufficient. See Baugh, 117 F.3d at 202 n.21.
      When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that issue.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Because Jones has failed to challenge the reasons for the dismissal of his
complaint and the certification that his appeal is not taken in good faith, he has
abandoned the critical issue of his appeal. See id.
      Jones’s appeal is without arguable merit and is frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). The IFP motion is denied, and the
appeal is dismissed. See Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2.
      Both the dismissal of this appeal and the district court’s dismissal of
Jones’s complaint count as strikes for purposes of § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Jones has previously accumulated
one strike. See Jones v. Epps, No. 10-CV-136, slip op. at 1 (N.D. Miss. June 15,
2011) (unpublished). As Jones has now accumulated three strikes, he is barred
from proceeding IFP pursuant to § 1915 while he is incarcerated or detained in



                                         2
   Case: 11-60555   Document: 00511941755    Page: 3   Date Filed: 08/01/2012

                                No. 11-60555

any facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                      3